Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian P. Sullivan on 05/12/2021.
The application has been amended as follows:
Claim 9, line 7 has been changed from “wherein the pressure closure is variable and determined by the control system” to “wherein the pressure closure is variable and determined by a control system”. (Emphasis Added)
Claim 9, line 22 has been changed from “controlling, by a control system” to “controlling, by the control system”. (Emphasis Added)

Allowable Subject Matter
Claims 1-7, 9-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or proper combination in the art of a mould for thermoplastic pressure injection with an upper and lower mould half fastened together by brackets, with a sealed coupling on the upper mould to sealingly couple to an injection system, wherein air is removed via tiny slots emerging from each cavity that have a miniscule cross-section such that melted thermoplastic material cannot pass through the slots but air can pass through to the sealingly coupled vacuum system.

The closest prior art is Arons (U.S. Patent No. 4294792), which teaches a mould for injecting thermoplastics formed by and upper and lower mould fastened together by fasteners, with an opening on the upper mould leading to an injection system and a vacuum outlet pass on the lower mould. However, Arons does not teach the opening to the upper mould being designed for a sealed coupling to said injection system, and air being removed via tiny slots emerging from each cavity that have a miniscule cross-section such that melted thermoplastic material cannot pass through the slots but air can pass through to the sealingly coupled vacuum system.

While one of ordinary skill in the art could attempt to use Pennisi (U.S. Patent No. 5639416) and Newman (US-20150174803) in order to modify Arons, these modifications would still not properly teach air being removed via tiny slots emerging from each cavity that have a miniscule cross-section such that melted thermoplastic material cannot pass through the slots but air can pass through to the sealingly coupled vacuum system, as is shown by the applicant arguments/remarks filed 04/27/21 on pages 8-9, and the interview office action appendix filed 04/23/21 on pages 3-4, as was discussed and summarized in the interview summary filed 04/23/21. Since these are the closest inventions in the prior art to the instant application, the application and invention are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748